Citation Nr: 1135633	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and/or due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on brokerage for the RO in Los Angeles, California.

In January 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.
 
A February 2008 statement from the appellant and May 2009 report of contact reflect that the appellant wished to reopen his claim for entitlement to an earlier effective date for posttraumatic stress disorder (PTSD).  He submitted a new letter in support of his claim.  The appellant's claim for an earlier effective date for PTSD was previously denied in a January 2008 rating decision.  The claim has not been adjudicated by the RO.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to an effective date earlier than April 30, 1991, for service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The appellant's tinnitus is related to his military service.

2.  A December 1991 rating decision denied the appellant's claim for entitlement to service connection for bilateral hearing loss, on the basis of no in-service incurrence.

3.  The appellant did not file a timely substantive appeal with the December 1991 rating decision's denial of his claim for entitlement to service connection for bilateral hearing loss.  

4.  Evidence received subsequent to the December 1991 rating decision is new, but is not material to the appellant's petition to reopen his claim for entitlement to service connection for bilateral hearing loss, as it does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The December 1991 rating decision is final as to the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

3.  New and material evidence has not been received since the December 1991 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

In regard to the appellant's claim for entitlement to service connection for tinnitus, the claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

In regard to the appellant's claim for entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.

The July 2009 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  Although the July 2009 letter incorrectly identified the previous denial of entitlement to service connection for hearing loss as an August 2002 rating decision instead of a December 1991 rating decision, the reasons for the prior denial were accurate.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA treatment records are in the file.  As discussed in the remand below, the appellant's VA treatment records appear to be incomplete.  However, the appellant testified that he had not been diagnosed with hearing loss.  (January 2011 Board Hearing Transcript (Tr.) at p. 9-10)  The appellant also reported that it had "been a long time" since he stopped treatment for a hearing condition.  (Tr. at p. 11)  Thus, the VA treatment records are not pertinent to the appellant's claim.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Tinnitus

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is warranted.

At the January 2011 Board hearing, the appellant testified that he has recurrent ringing of his ears.  (Tr. at p. 13)  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)  As a lay person, the appellant is competent to testify that he experiences symptoms of ringing in his ears.  Tinnitus is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007). Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.   

At the January 2011 Board hearing, the appellant reported that he was exposed to loud noise in service.  He stated that he was in combat several times, and explosions went off near him when he was in the water.  (Tr. at p. 15)  He also claimed that his ears were damaged by scuba diving in service.  (Id.)  The appellant's service personnel records reflect that he participated in combat operations in Vietnam in February and April 1968.  His DD Form 214 indicates that his military occupation specialty (MOS) was rifleman.  The appellant can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service and witnessing events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The appellant's assertion that he was exposed to loud noise in service is consistent with his MOS and the circumstances of his service.  Based on the appellant's report of his history, the Board finds the appellant was likely exposed to loud noise in service.  

The Veteran's service treatment records are entirely negative for any complaint, treatment, or diagnosis of tinnitus.  

Service connection may be granted upon a showing of continuity of symptoms since service.  38 C.F.R. § 3.303(b).  At the January 2011 hearing, the appellant testified that his tinnitus began in the Marine Corps while he was scuba diving.  He stated that he had experienced ringing in the ears since service.  (Tr. at p. 15)  The appellant's testimony indicates that he has experienced tinnitus since service.  As noted above, the appellant is competent to comment on symptoms capable of lay observation, such as ringing in his ears.  See Jandreau, 492 F.3d at 1377.  The appellant may also report whether his symptoms have been continuous since service.  The Board finds that the appellant's account of acoustic trauma during service is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Board further finds the Veteran's claim of having experienced tinnitus since active service to be credible.  Although there is no contemporaneous medical evidence of tinnitus in service or shortly thereafter, the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the absence of findings is not synonymous with negative findings.  Therefore, the appellant's statements indicate a continuity of symptomatology of tinnitus since service.  

In this case, the Board finds that the evidence of record supports a finding that the appellant's tinnitus is a result of his military service.  The appellant has current bilateral tinnitus and was exposed to loud noise in service.  At the January 2011 Board hearing, the appellant testified that he has had symptoms of tinnitus since service.  As the appellant's statements do not contradict any evidence of record, the Board finds the statements to be credible.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the appellant's competent and credible testimony that he has had tinnitus since service, and with resolution of doubt in favor of the appellant, the Board concludes that service connection is warranted for bilateral tinnitus.  

III.  Hearing Loss

Legal Criteria: New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

As noted above, service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Analysis

In a December 1991 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The RO noted that the appellant's service treatment records showed that he had normal hearing in both his entrance and discharge examinations, and there was no evidence presented to show incurrence of hearing loss to a compensable degree within one year from the date of discharge.  In March 1992, the appellant filed a notice of disagreement with the decision.  A statement of the case was issued in September 1992.  In October 1992, the appellant filed a substantive appeal.  However, in the substantive appeal, the appellant only addressed his claim for entitlement to service connection for PTSD, which was also denied in the December 1991 rating decision and September 1992 statement of the case.  In September 1994, a statement of the case was issued on the appellant's claim for service connection for PTSD.  In July 1996, the Board remanded the claim for entitlement to service connection for PTSD, and did not address any other claims.  The appellant did not make any additional statements concerning a claim for entitlement to service connection for hearing loss following the notice of disagreement until his May 2009 claim.  The evidence indicates that the appellant did not file a substantive appeal in regard to his claim for service connection for hearing loss.  Consequently, the December 1991 rating decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial in December 1991 included the appellant's service treatment records.  The service treatment records did not indicate that the appellant had a hearing loss disability or complaints relating to hearing loss in service.

The evidence added to the record subsequent to the last final denial includes VA treatment records and testimony from the appellant.  The appellant's VA treatment records do not indicate that the appellant has received treatment for or made complained of hearing loss.  Thus, although the VA treatment records are new, they are not material to the appellant's claim.

At the January 2011 hearing, the appellant testified that he had attempted to get treatment for hearing loss, but he did not have a diagnosis of hearing loss.  (Tr. at 8-9)  He stated that when he applied for service connection he had acute hearing loss, but it had gotten better.  The appellant stated that the condition was sporadic, and that sometimes he could not hear that well out of either ear.  (Tr. p. 10)  He stated that sometimes he had it and sometimes he did not.  (Id.)  He reported that it had been a long time since he stopped treatment for a hearing condition.  (Tr. at p. 11)  

As noted above, a hearing loss disability is strictly defined for the purpose of applying the laws administered by VA.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  There is no evidence that of record indicating that the appellant has a bilateral hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385.  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant is competent to report symptoms such as diminished hearing.  However, a hearing loss disability, which is typically confirmed with audiological testing, is not the type of disability which is susceptible to lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Consequently, the Board finds that the appellant is not competent to report that he has a hearing loss disability.

After a review of the evidence added to the file since the December 1991 rating decision, including the appellant's testimony and VA treatment records, the Board finds that it is cumulative and redundant of the evidence of record at the time of the last prior final denial and does not raise a reasonable possibility of substantiating the claim.  The new evidence, as described above, does not indicate that the appellant has a diagnosis of bilateral hearing loss.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of  a current disability.  Consequently, although the evidence is new, it does not raise a reasonable possibility of substantiating the appellant's claim and is thus not material.  

In the absence of evidence establishing that the appellant has a bilateral hearing loss disability, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that the appellant has a hearing loss disability that is related to service.  Accordingly, the Board concludes that the additional evidence is not new and material.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

New and material evidence not having been received, the claim for entitlement to service connection for bilateral hearing loss is not reopened.


REMAND

At the January 2011 Board hearing, the appellant stated that he was diagnosed with sleep apnea and given a continuous positive airway pressure (CPAP) machine in 2005.  (Tr. at p. 7-8)  He also stated that in approximately 2005, a VA doctor stated that his sleep apnea was due to his military service.  (Tr. at p. 8)  At the hearing, the appellant also stated that he has received treatment for erectile dysfunction at the Los Angeles Ambulatory Care Center.  (Tr. at p. 16)  He stated that one of his VA physicians told him that his symptoms were from Agent Orange.  (Id.)  In March 2011, the appellant signed an Authorization for Release of Information for his VA treatment records from 1996 to present from the Los Angeles, California, Ambulatory Care Center.  Although some of the appellant's VA treatment records have been associated with the claims file, his records are incomplete.  There is no evidence the RO attempted to obtain additional VA treatment records following receipt of the appellant's Authorization for Release of Information.  Significantly, the appellant's VA treatment records from 2005 have not been associated with the claims file.  As the appellant testified that a VA physician stated that his sleep apnea was due to service in approximately 2005 and that a VA physician told him his erectile dysfunction may be related to Agent Orange, the VA treatment records are relevant to his claims for service connection.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A (b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the appellant requested his complete VA treatment records and the evidence indicates the records may be relevant to his claims for service connection for sleep apnea and erectile dysfunction, the Board requests the appellant's complete VA treatment records from 1996 to present.  

Additionally, the Board notes that the July 2009 VCAA notice letter inaccurately stated that the appellant's claim for entitlement to service connection for erectile dysfunction was previously denied in an August 2002 rating decision.  The August 2002 rating decision denied the appellant's claim for service connection prostate cancer, but did not address a claim for service connection for erectile dysfunction.  Thus, the VCAA notified the appellant of evidence needed to reopen a claim for entitlement to service connection for erectile dysfunction instead of the elements needed to prove service connection.  The appellant has claimed entitlement to service connection for erectile dysfunction as secondary to prostate cancer and/or due to exposure to Agent Orange.  Although the appellant is not service-connected for prostate cancer, he was also not notified of the elements of a secondary service connection claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a VCAA notice letter for the issue of entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and/or due to exposure to Agent Orange.  This notice should be issued in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  The appellant must be apprised of what the evidence must show to support the claim for direct incurrence service connection and for secondary service connection and the division of responsibility between him and VA in obtaining such evidence.  The appellant should also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess/Hartman.

2.  Obtain all of the appellant's VA treatment records from 1996 to present, to include records from the Los Angeles, California, VA Ambulatory Care Center.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for sleep apnea and entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and/or due to exposure to Agent Orange.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


